Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have a wing flapping apparatus with a frame body, motive power source, wing unit, a power transmission mechanism comprising a rotation transmission member that is configured to rotate about a first rotation axis, a slider that is configured to linearly reciprocate in a first direction, a rotating body configured to upon reception of motive power from the slide reciprocates in a rotation direction about a second rotation axis as a venter of rotation that is orthogonal to the first direction; the power transmission mechanism further including a pair of crank arms each configured to connect the rotation transmission member and the slider, the pair of crank arms having one end that are connected to an eccentric position of the rotation transmission member so as to be rotatably about a common rotation axis as a center of rotation, the common rotation axis extending in a direction parallel with an extending direction of the first rotation axis; and the other end of the crank arms are separately connected to the slide so as to be rotatable about a corresponding on of the separate oration axes each as a center of rotation, the separate rotation axes extending in the direction parallel with the extending direction of the first rotation axis and being spaced apart from each other in the first direction, the other ends of the crank arms also being connected to the slider so as to be slidable in a direction orthogonal to the extending direction of the first rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/20/2021